ACCEPTED
                                                                                         03-15-00376-CV
                                                                                                 7977417
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   11/24/2015 3:38:01 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                          CAUSE NO. 03-15-00376-CV

DELORES GALVAN,               §                         COURT OF APPEALS
                                                                 FILED IN
                                                                3rd COURT OF APPEALS
    Appellant,                §                                      AUSTIN, TEXAS
                              §                                 11/24/2015 3:38:01 PM
                              §                                     JEFFREY D. KYLE
vs.                           §                     THIRD                Clerk
                                                            JUDICIAL DISTRICT
                              §
                              §
ROBERT LEAK, Individually and §
ZEBRA INSTRUMENTS             §
CORPORATION,                  §
    Appellees.                §                              STATE OF TEXAS


 APPELLANT’S FOURTH MOTION TO EXTEND TIME TO FILE BRIEF

      COMES NOW, Delores Galvan, Appellant herein, requesting a three month

(90) day extension to file her Appellant’s Brief.

      Appellant’s Brief was due October 28, 2015. Appellant seeks a three month

(90) day extension. Appellant’s counsel was being assisted by attorney Gerald

Staton in the preparation of the Appellant's Brief. Attorney Gerald Staton passed

away on November 9, 2015 in Fort Worth, Texas. (see attached). Appellant's

counsel is in the process of gathering from Mr. Staton's estate his notes and

research regarding the Appellant’s Brief.

      For this reason the Appellant respectfully requests a three month (90) day

extension so that justice may be done.
                                        Respectfully submitted,

                                        LAW OFFICE OF SCOTT OGLE

                                        By: _/s/_Scott Ogle
                                              Scott Ogle
                                        State Bar No. 00797170
                                        2028 W. Ben White Blvd.
                                        Austin, Texas 78704
                                        Telephone: (512) 442-8833
                                        Facsimile: (512) 442-3256
                                        soglelaw@peoplepc.com




                      CERTIFICATE OF CONFERENCE

      I certify that I have attempted to conferred with opposing counsel on

November 24, 2015.



                                              _/s/Scott Ogle
                                                    Scott Ogle
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has

been delivered to all counsel of record in accordance with the Texas Rules of Civil

Procedure, on this the 24th day of November, 2015.



      Christopher Stanley
      Sneed Vine & Perry
      1104 S. Church Street
      Georgetown, Texas 78626
      Via email: gtwnfilings@sneedvine.com
      Via facsimile: (512) 819-9707


                                                   _/s/Scott Ogle
                                                      Scott Ogle